266 P.3d 161 (2011)
246 Or. App. 575
STATE of Oregon, Plaintiff-Respondent,
v.
David Alan HOUSEHOLDER, Defendant-Appellant.
090646851; A144856.
Court of Appeals of Oregon.
Submitted September 30, 2011.
Decided November 9, 2011.
Peter Gartlan, Chief Defender, and David Sherbo-Huggins, Deputy Public Defender, Office of Public Defense Services, filed the brief for appellant.
John R. Kroger, Attorney General, Mary H. Williams, Solicitor General, and Joanna L. Jenkins, Assistant Attorney General, filed the brief for respondent.
Before SCHUMAN, Presiding Judge, and WOLLHEIM, Judge, and NAKAMOTO, Judge.
PER CURIAM.
Affirmed. State v. Machuca, 347 Or. 644, 227 P.3d 729 (2010).